DETAILED ACTION
Status of Claims
	The Request for Continued Examination filed 04/04/2022 has been acknowledged. Claim 2 has been cancelled. Claims 1,3-4 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  As currently claimed, the invention is directed towards a loyalty system comprising an apparatus operable to perform a particular number of transactions per second and response time, and to automatically scale in real time. The Examiner notes as currently claimed, the number of transactions per second and response time are merely intended result. The system and apparatus as currently claimed does not provide any particular structural features for defining the apparatus including any structural features/configurations which achieves the outcome of a particular number of transactions per second or response times.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Although the preamble of the claims indicate that the claims are directed to a machine, and a machine is one of the statutory classes of invention, the claims do not define a machine as the claims do not recite any structural features. The claims currently recite “apparatus” which as defined in paragraph 0317 of the originally filed specification as an Applicant Programming Interface. The claim language refers to software and software per se is not a statutory class of invention. For the reasons noted, the claims are rejected because they are not directed to statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Glaude (US 20120179652 A1) (hereafter Glaude), in view of Kley (US 7225147 B1) (hereafter Kley).
As per claim 1:
A loyalty system, comprising:
At least one apparatus operable to process five thousand to ten thousand transactions per second with a sub-second response time; (See Glaude ¶0033, “State database 124 includes state information that identifies and defines network sessions, which are tied to subscribers. State database 124 provides real-time subscriber awareness and context that is critical to effectively managing customer experiences and meeting increasingly high user expectations for service quality and delivery. State database 124 primarily includes transactional data, and contains mostly transient data. For example, session data is typically created and deleted when a subscriber starts and stops using a service (like placing a call, or watching a video), and may be modified throughout the session. State database 124 processes and supports real-time network events and is required to provide real-time performance (less than 1 ms response time) and high transaction volumes from thousands to ten thousand transactions per second, for example.” Glaude discloses an apparatus with a sub second response time and transaction volume per second between thousands and tens of thousands.)
Although Glaude discloses the above-enclosed invention, Glaude fails to explicitly disclose the concept of real time scaling based on demand.
However Kley as shown, which talks about scalable transaction systems, teaches the concept of real time scaling based on demand.
Wherein the loyalty system is operable to automatically scale in real time. (See Kley col. 15 line 26, “Another aspect of the invention lies in the use of "commodity server sites" to act as servers, especially for the servicing purchase orders for goods and services (e.g., FSPS 602 and/or SSPS 604). Currently, internet service providers (ISP's) who provide storage, processing capacity to host a web site, and Internet access offers these components of a web server to users as a commodity. These components allow for the user of software embodying this invention to easily migrate her website specific software from one ISP to another. More significantly, the software can readily scale up operations based on demand during peak or high purchase volume seasons, without the delay and expense of creating and supporting her own servers. Thus, in a particular implementation, the user system addresses the web server system through a simple data structure and/or simple web server scripted program which is commonly available on most commodity sites. There is no need for a program or script which requires on-site support or special capabilities not readily available from standard commodity web site Internet Service Providers. This basic software structure according to aspects of the invention greatly facilitates the dynamic the growth and scaling back of one's web operations, and allows the cost of sales, or other transactions to more nearly approach the perfect goal of being completely variable to those sales or transactions in real time; that is a software arrangement in which the smallest possible incremental cost is incurred to complete a transaction. Unused capacity is quickly returned to the commodity pool to be used again as demand requires.” Kley teaches the concept of implementing scalable systems including scaling based on demand.) 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Kley with the invention of Glaude. As shown, Glaude discloses a system for processing large volumes of transactions over a data network including implementing a scalable platform. Kley further teaches the concept of implementing demand based scalability. Kley teaches the concept of real time scaling based on demand to maintain throughput and eliminate delay while also minimizing cost (See Kley col. 15 line 26). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Kley for on demand scalability to maintain performance while minimizing cost.
As per claim 4:
The automatic scaling is demand based. (See Kley col. 15 line 26, “Another aspect of the invention lies in the use of "commodity server sites" to act as servers, especially for the servicing purchase orders for goods and services (e.g., FSPS 602 and/or SSPS 604). Currently, internet service providers (ISP's) who provide storage, processing capacity to host a web site, and Internet access offers these components of a web server to users as a commodity. These components allow for the user of software embodying this invention to easily migrate her website specific software from one ISP to another. More significantly, the software can readily scale up operations based on demand during peak or high purchase volume seasons, without the delay and expense of creating and supporting her own servers. Thus, in a particular implementation, the user system addresses the web server system through a simple data structure and/or simple web server scripted program which is commonly available on most commodity sites. There is no need for a program or script which requires on-site support or special capabilities not readily available from standard commodity web site Internet Service Providers. This basic software structure according to aspects of the invention greatly facilitates the dynamic the growth and scaling back of one's web operations, and allows the cost of sales, or other transactions to more nearly approach the perfect goal of being completely variable to those sales or transactions in real time; that is a software arrangement in which the smallest possible incremental cost is incurred to complete a transaction. Unused capacity is quickly returned to the commodity pool to be used again as demand requires.” Kley teaches the concept of implementing scalable systems including scaling based on demand.) 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Glaude (US 20120179652 A1) (hereafter Glaude), in view of Kley (US 7225147 B1) (hereafter Kley), in view of Melbin (US 6397217 B1) (hereafter Melbin).
As per claim 3:
The loyalty system is operable to automatically scale based on a number of concurrent transaction. (See Kley col. 15 line 55, “According to another aspect of the invention, when software in a server system (this sensing can be at the host, e.g., FSPS 602; a transaction node, e.g., SSPS 604; or in a separate systems monitoring server) senses that the rate of usage has risen above a threshold or has fallen below the threshold (or below a second threshold), the system can take action to increase or decrease the number of transaction nodes (i.e., additional SSPS's). Many ISP's have greatly simplified the ability to open an account with the ISP, so much so that software robots can interact with the ISP to create or to close accounts with the ISP, and to set up the web sites (i.e., upload programs, web pages, etc.) in these additional accounts. Thus, as usage rates vary, such software robots can vary the number of transaction nodes to scale the operation according to usage levels. The addresses (e.g., IP address, URL's, etc.) of these additional transaction sites can be sent to the client, and to the host FSPS if appropriate. This automated scaling can also be performed in response to detecting failed transaction nodes (net sites or ftp sites) to substitute new or backup nodes for the failed or failing nodes.” Kley teaches the concept of scaling to be based on usage rate.) 
Although the combination of Glaude and Kley discloses the above-enclosed invention, including the concept of real time automatic scaling based on demand, the combination fails to explicitly disclose the demand/usage to be based on concurrent transactions.
However Melbin as shown, which talks about hierarchical caching in a distributed network system, teaches the concept of demand/usage to be based on concurrent transactions/requests.
(See Melbin col. 9 line 55, “As mentioned previously, the Netscape Application Server.TM. 22 supports scalable application partitioning to provide an architecture for sharing work load for high volume transactions among multiple application servers. So-called application server clusters can thus scale to support a large number of concurrent requests among multiple hardware platforms. NAS supports features that deliver this performance including multi-threading, object management and dynamic load balancing.” Melbin teaches the concept of scaling demand based on concurrent requests.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Melbin with the combination of Glaude and Kley. As shown, the combination teaches the concept of processing transactions over a network including automatically scaling to additional servers based on demand. Melbin further teaches that it is old and well known for scalable servers to respond to demand including the demand being an increase in concurrent requests. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have implemented scaling based on concurrent requests, as Melbin teaches that concurrent requests is a type of demand which require additional processing capability. 

Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments as directed towards the 35 U.S.C. 112(b) rejection of claims 1, 3-4, the Examiner respectfully disagrees. The Applicant asserts that applicants must admit on the record that one or more element are essential under the essential matter doctrine, and as the Applicant has not done so, the present rejection does not apply. The Examiner notes as described in the originally filed specification, specifically fig. 16, paragraph 0296, and paragraph 0317, these sections specifically discuss the elements which are usable alone or in combination with other elements of the specification to achieve the response time and scaling as claimed. While the originally filed specification does not explicitly state these elements as “essential”, these elements are described by the originally filed specification to practice the invention. As such, the Examiner asserts the claimed invention omits essential elements and the rejection has been maintained.
In response to the Applicant’s arguments as directed towards the 35 U.S.C. 101 rejection, the Examiner respectfully disagrees. The Applicant asserts the invention as currently claimed recites sufficient structure as an apparatus may be recited structurally or by function. The Examiner notes that while a structure can be recited by function, as disclosed by the originally filed specification, the functions of the system can be performed by software, and while the originally filed specification does discuss hardware and structure, these are not explicitly recited in the claims. The Examiner further notes as discussed in M.P.E.P. 2111,  "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." In the present case, while the specification and one of ordinary skill in the art would recognize the specification has being capable of having hardware components, the claims as recited does not explicitly exclude a purely software implementation, and as such is software per se. As such, the Examiner asserts the claimed invention is not directed towards statutory subject matter and the rejection has been maintained.
In response to the Applicant’s arguments as directed towards the 35 U.S.C. 103 rejection, the Examiner respectfully disagrees. The Applicant asserts Kley does not teach real time scaling. The Examiner notes first, Kley teaches the concept of scaling based on demand through the system of Kley, and while Kley does teach the concept of building hysteresis into the system, Kley specifically teaches this concept as optional with its own set of benefits. The Applicant specifically states the invention as claimed recites “real time scaling” and Kley only teaches “near real time scaling”. The Examiner notes as discussed in the originally filed specification, “real time” processes still require machine processing and execution in response to an input, such as the addition of an offer using an API (paragraph 0200), offering of a coffee in response to a purchase (paragraph 0244), and scaling through the comparison against a threshold (paragraph 0317). Thus, under the broadest reasonable interpretation in view of the originally filed specification, the term “real-time” still requires some level of processing in response to a condition or trigger, and as such, Kley still teaches real time scaling as Kley teaches a minimized level of processing in response to a condition/trigger. As such, the Examiner asserts the combination of Glaude and Kley teaches the limitations and the rejection has been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Glaude in view of  Kley, and where applicable, further in view of Melbin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622